     Case 4:19-cr-03122-RM-LAB Document 37 Filed 05/11/20 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6
 7
 8
                         IN THE UNITED STATES DISTRICT COURT
 9
                                FOR THE DISTRICT OF ARIZONA
10
11
     United States of America,                        No. CR-19-03122-001-TUC-RM (LAB)
12
                   Plaintiff,                         ORDER
13
     v.
14
     James Tyler Ciecierski,
15
                   Defendant.
16
17          Pending before the Court is Defendant James Tyler Ciecierski’s Appeal from
18   Magistrate Judge Detention Order. (Doc. 34.) Defendant, who is currently in custody,
19   appeals Magistrate Judge D. Thomas Ferraro’s April 1, 2020 order of detention. (Doc.
20   32.) The Government responded to the Appeal. (Doc. 35.) The Court, having conducted

21   de novo review of the record, will affirm the order of detention.

22          Defendant was indicted on November 26, 2019 with bank robbery in violation of

23   18 U.S.C. § 2113(a). (Doc. 10.) Pretrial Services evaluated Defendant and the November

24   20, 2019 Bail Report indicates that Defendant was assessed to pose a risk of

25   nonappearance based on his use of illicit substances, including fentanyl and heroin, recent
     residential instability, his pending misdemeanor case, a recent failure to appear in a
26
     traffic matter, and his mental health information, including his recent suicide attempt.
27
     (Doc. 5.) The Bail Report recounts Defendant’s criminal history, which includes
28
     Case 4:19-cr-03122-RM-LAB Document 37 Filed 05/11/20 Page 2 of 6



 1   numerous criminal charges, including multiple charges of marijuana possession and use,
 2   dating back to 2014. (Id.)
 3          A detention hearing was held on December 3, 2019 and Defendant was ordered
 4   released pursuant to conditions, including that he reside at Community Bridges, Inc.
 5   (CBI), a residential drug treatment facility in Tucson, Arizona, beginning on December
 6   24, 2019. (Docs. 14, 18.) Defendant remained detained until his release to CBI. (Doc.
 7   35.)
 8          On February 27, 2020, a petition to revoke pre-trial release was filed, alleging that
 9   Defendant had used fentanyl while at CBI. (Docs. 22, 24.) The petition also alleged that
10   Defendant had twice failed to meet with his probation officer on time and had left an
11   approved location (dentist office) without obtaining CBI approval beforehand, although

12   the petition did not list those instances as allegations. (Docs. 26, 34, 35.) Defendant was

13   arrested that same day. (Doc. 24.) On March 11, 2020, at his pretrial release admit/deny

14   hearing, Defendant admitted that he had used fentanyl as alleged in the petition. (Doc.

15   29.) The Court found that Defendant had violated the conditions of his pretrial release.

16   (Id.) A disposition hearing was set for March 27, 2020, so that Pretrial Services could
     explore other treatment options for Defendant. (Id.) The disposition hearing was
17
     continued once due to court-wide COVID-19 cancellations and on April 1, 2020,
18
     Magistrate Judge D. Thomas Ferraro vacated the disposition hearing, determined that an
19
     evidentiary hearing was not necessary, and ordered Defendant detained. (Doc. 32.)
20
            According to the Pretrial Services Supplemental Report, Defendant was screened
21
     by Crossroads drug treatment facility in Phoenix, Arizona to determine Defendant’s
22
     suitability for placement at the facility. (Doc. 33.) During the screening, the Crossroads
23
     representative asked Defendant if he wanted treatment and he reportedly stated, “I just
24
     want to get out of custody.” (Id.) The representative noted that the defendant also stated
25
     that if he found drugs on the property of Crossroads, he would use again. (Id.) Following
26
     the screening, the representative determined Defendant was not suitable for placement.
27
     (Id.) Pretrial Services recommended detention of Defendant due to risk of nonappearance
28
     and danger to the community “based on his use of fentanyl while at Community Bridges,


                                                -2-
     Case 4:19-cr-03122-RM-LAB Document 37 Filed 05/11/20 Page 3 of 6



 1   his prior two departures without permission. . .his substance abuse history, his reported
 2   mental health diagnosis from 2015, his pending misdemeanor case, his failure to appear
 3   history, his prior criminal history and the nature of the alleged offense.” (Id.) Pretrial
 4   Services believes the previously imposed conditions of release are insufficient to
 5   minimize the listed factors and the Government concurs. (Id., Doc. 35 at 3.)
 6          Defendant’s Appeal argues that he is not a flight risk because he needs treatment
 7   for his drug addiction and because he is from and his entire family resides in Tucson,
 8   Arizona. (Doc. 35 at 3, 6.) Defendant argues that he should be released from custody
 9   because he suffers from severe asthma and his incarceration during the COVID-19
10   pandemic poses a risk to his health. (Id. at 4-5.) Defendant further argues that his
11   statement that he “just want[s] to get out of custody” was “confusing” because he had

12   previously told Pretrial Services that he was committed to treatment and that the

13   statement was taken out of context because he was referring to the potential health risks

14   of incarceration due to COVID-19. (Id. at 4.) Regarding his criminal history, Defendant

15   states that he has only a 2014 misdemeanor conviction for marijuana possession. (Id. at

16   6.) Defendant asks that he be reassessed for placement at a drug treatment facility or be
     released to the care of a suitable third-party custodian with additional release conditions
17
     requiring outpatient drug treatment. (Id.)
18
            A defendant will be detained pending trial where “no condition or combination of
19
     conditions will reasonably assure the appearance of the person as required and the safety
20
     of any other person and the community.” 18 U.S.C. § 3142(e)(1). In making an
21
     individualized detention determination, courts consider four factors: (1) the nature and
22
     circumstances of the offense; (2) the weight of the evidence; (3) the history and
23
     characteristics of the person, including character, physical and mental condition, family
24
     ties, employment, financial resources, length of residence in the community, community
25
     ties, past conduct, history relating to drug or alcohol abuse, criminal history, and record
26
     concerning appearance at court proceedings; and (4) the nature and seriousness of the
27
     danger to the community that would be posed by the person’s release. 18 U.S.C. §
28
     3142(g); United States v. Winsor, 785 F.2d 755, 757 (9th Cir. 1986). The United States


                                                  -3-
     Case 4:19-cr-03122-RM-LAB Document 37 Filed 05/11/20 Page 4 of 6



 1   must establish flight risk by a preponderance of the evidence. United States v. Motamedi,
 2   767 F.2d 1403, 1406 (9th Cir. 1985). Detention proceedings may be reopened before trial
 3   if there is new information “that has a material bearing on the issue whether there are
 4   conditions of release that will reasonably assure the appearance of such person as
 5   required and the safety of any other people and the community.” 18 U.S.C. § 3142(f)(2).
 6          Opposing release, the Government argues that, even if the COVID-19 pandemic is
 7   a changed circumstance that may be considered on a case-by-case basis under §
 8   3142(f)(2), Defendant has presented no evidence that would materially alter the
 9   determination that no conditions of release exist to assure Defendant’s appearance at
10   future court proceedings. (Doc. 35 at 4.) The Government contends that there has been no
11   change in the factors for the Court’s consideration under § 3142(g), including the nature

12   and circumstance of the offense, the weight of the evidence, Defendant’s history and

13   characteristics, the risk of nonappearance, or the nature and seriousness of the danger

14   Defendant presents to the community due to the nature of the charge and substance abuse

15   issues. (Id.). The Government cites United States v. Martin, 2020 WL 1274857, at *3 (D.

16   Md. Mar. 17, 2020), where the Court denied an appeal of an detention order by a detainee
     with asthma, high blood pressure, and diabetes, stating that “as concerning as the
17
     COVID-19 pandemic is,” the Court’s detention determination “must in the first instance
18
     be an individualized assessment of the factors identified by the Bail Reform Act.” The
19
     Government notes that the Bail Reform Act instructs the Court to consider a defendant’s
20
     “physical and mental health,” 18 U.S.C. § 3142(g)(3)(A), but that Defendant has not
21
     reported any change in his physical condition. (Id. at 5.)
22
            The Government further states that the CoreCivic facility where Defendant is
23
     currently incarcerated is taking numerous steps to minimize the risk of COVID-19
24
     infection and transmission within its facility and argues that Defendant has not shown
25
     why these steps do not serve to mitigate the health risks posed by his incarceration. (Id. at
26
     5-7.) These steps include screening of inmates and employees, quarantining detainees if
27
     necessary, identifying “high-risk” inmates, implementing increased sanitization
28
     measures, following Center for Disease Control (CDC) recommendations and instructing


                                                 -4-
     Case 4:19-cr-03122-RM-LAB Document 37 Filed 05/11/20 Page 5 of 6



 1   inmates on the recommendations, and giving inmates face masks. (Id. at 5-7.) The
 2   Government contends that “the risk that Defendant will be infected with COVID-19 as a
 3   result of his detention is not clearly greater than it would be if he were released to live
 4   elsewhere in Arizona[.]” (Id. at 7.) Finally, the Government restates its position that
 5   Defendant continues to pose a flight risk due to the nature of the charge, his substance
 6   abuse issues, and the other reasons set forth in the Pretrial Services Bail Report (Doc. 5)
 7   and Supplemental Report (Doc. 33). (Id. at 7.)
 8           The Court finds that there is no condition or combination of conditions that will
 9   reasonably assure Defendant’s future appearance at court proceedings. First, considering
10   the nature and seriousness of the offense charged, the Court finds that the alleged offense,
11   bank robbery, is sufficiently serious to weigh in favor of Defendant’s detention. Next, in

12   considering the Defendant’s character, physical and mental condition, family and

13   community ties, past conduct, history relating to drug and alcohol abuse, and criminal

14   history, the Court finds that this factor warrants Defendant’s continued detention.

15   Defendant’s history of drug use, combined with his recent violation of pretrial release

16   conditions and his statement that he would use again if given the opportunity, indicates
     that Defendant is suffering from a serious drug addiction. Furthermore, while Defendant
17
     has only one conviction for marijuana possession, the Court is concerned about the extent
18
     of Defendant’s criminal history, including a recent failure-to-appear, as documented in
19
     the Pretrial Services Bail Report. (Doc. 5.) Defendant was unable to comply with his
20
     conditions of pretrial release while placed at CBI and was recently deemed not suitable
21
     for placement at the Crossroads treatment facility. Therefore, the Court finds that
22
     reevaluation for placement in another drug treatment facility is not appropriate at this
23
     time.
24
             As for Defendant’s incarceration in light of the COVID-19 pandemic, the Court
25
     finds that Defendant has not presented any new evidence related to his health that would
26
     indicate he is at a higher risk of contracting the virus than any other inmate in the
27
     CoreCivic facility. Defendant also has not shown that release would sufficiently mitigate
28
     the risks to his health posed by his incarceration to overcome the statutory factors


                                                -5-
     Case 4:19-cr-03122-RM-LAB Document 37 Filed 05/11/20 Page 6 of 6



 1   weighing in favor of Defendant’s detention. Having conducted de novo review of the
 2   record, having reviewed the parties’ briefing and the Pretrial Services reports, and having
 3   considered the factors set forth in 18 U.S.C. § 3142(g) as applied to Defendant, the Court
 4   finds that no condition or combination of conditions exists that will reasonably assure
 5   Defendant’s appearance at future proceedings.
 6         Accordingly,
 7         IT IS ORDERED that Magistrate Judge D. Thomas Ferraro’s Order of Detention
 8   (Doc. 32) is affirmed.
 9         Dated this 8th day of May, 2020.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -6-
